IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SAMUEL W.B. MILLINGHAUSEN, III,             : No. 619 MAL 2014
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from the
                                            : Order of the Superior Court
             v.                             :
                                            :
                                            :
KAREN M. DRAKE, JOY A. CAPKA,               :
MARYANN DIRENZO, ROBERT L.                  :
HYSLOP, JR., THERESA M. HYSLOP,             :
JOHN DOES 1-4, AND XYZ CORP.,               :
                                            :
                    Respondents             :


                                        ORDER


PER CURIAM

      AND NOW, this 27th day of January, 2015, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues are:



      (1)    Did [the] Superior Court err when it failed to review the trial court’s denial
             of a motion to compel arbitration for an abuse of discretion or error of law
             and to determine whether the trial court’s findings were supported by
             substantial evidence, and applied its own judgment to reverse the
             decision?

      (2)    Was it error for [the] Superior Court to recast [petitioner]’s complaint for
             defamation as a claim for breach of contract contrary to this Court’s
             holdings in Steiner v. Markel, 600 Pa. 515, 522, 968 A.2d 1253, 1257
             (2009)[,] and Bricklayers of W. Pa. Combined Funds, Inc. v. Scott’s
             Development Co., [90 A.3d 682 (Pa. 2014)]?